                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID BRANDON,                                   :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 19-104
                                                 :
       v.                                        :
                                                 :
GEORGE W. HILL CORRECTIONAL                      :
FACILITY,                                        :
                                                 :
                              Defendant.         :

                                            ORDER

       AND NOW, this 8th day of February, 2019, after considering the application for leave to

proceed in forma pauperis, prisoner trust fund account statement, and complaint filed by the pro

se plaintiff, David Brandon (“Brandon”) (Doc. Nos. 1, 4, 5); and for the reasons set forth in the

separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 4) is GRANTED

and the plaintiff has leave to proceed in forma pauperis;

       2.      Brandon, #18008211, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information Brandon has provided, the

court will not assess an initial partial filing fee. In each month when the amount in Brandon’s

prisoner trust fund account exceeds $10.00, the warden or other appropriate official at the George

W. Hill Correctional Facility or at any other prison at which Brandon may be incarcerated shall

forward payments to the clerk of court equaling 20% of the preceding month’s income credited to

Brandon’s prisoner trust fund account until the fees are paid. Each payment shall reference the

docket number for this case, Civil Action No. 19-104;
       3.      The clerk of court is DIRECTED to send a copy of this order to the warden of the

George W. Hill Correctional Facility;

       4.      The complaint (Doc. No. 1) is DEEMED filed;

       5.      The complaint (Doc. No. 1) is DISMISSED WITH PREJUDICE for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Brandon may not file an amended

complaint in this matter; and

       6.      The clerk of court shall CLOSE this case.


                                                   BY THE COURT:



                                                   _/s/ Edward G. Smith____
                                                   EDWARD G. SMITH, J.




                                               2
